Title: From John Quincy Adams to John Adams, 16 December 1815
From: Adams, John Quincy
To: Adams, John,Adams, Charles Francis


				
					My dear John and Charles.
					Saturday Morning 16. Decr: 1815.
				
				Your Mama, and I, consent that you shall ask Doctor Nicholes’s permission to come home for the Holidays, on Tuesday; upon Condition that you will return to School after the Holidays, as cheerfully, as you now come from it.Your affectionate Father.
				
					John Quincy Adams.
				
				
			